452 F.3d 1027
Marjorie Konda LOLONG, Petitioner,v.Alberto R. GONZALES, Attorney General, Respondent.
No. 03-72384.
United States Court of Appeals, Ninth Circuit.
Argued, Submitted and Filed June 19, 2006.

Robert B. Jobe, Esq., Hilari Allred, Esq., Law Offices of Robert B. Jobe, San Francisco, CA, for Petitioner.
Ronald E. Lefevre, Chief Counsel, Office of the District Counsel, Department of Homeland Security, San Francisco, CA, Francis W. Fraser, Esq., U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent.
ORDER
MARY M. SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to this court or any district court of the Ninth Circuit, except to the extent adopted by the en banc court.